UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2255



CLARENCE N. FOXWORTH,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; UNITED STATES FEDER-
AL BUREAU OF INVESTIGATION; CAPITAL EXTERIORS,
INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-97-2121-WMN)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence N. Foxworth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order transferring his

case from the District of Maryland to the Eastern District of Vir-

ginia. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-
tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We deny Appellant's
motion to file a complete record on appeal as moot. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                         DISMISSED




                                2